 HABERSTROH FARM PRODUCTSHaberstroh Farm Products, Inc. and Karen B. Holk.Case 7-CA-2095514 May 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 28 December 1983 Administrative LawJudge Walter H. Maloney Jr. issued the attacheddecision. The Respondent filed exceptions and asupporting brief, and the General Counsel filed ananswering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, HaberstrohFarm Products, Inc., Mt. Clemens, Michigan, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order, except that the at-tached notice should be substituted for that of theadministrative law judge.2I The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.a The judge inadvertently failed to include in his notice language re-flecting the expunction remedy provided in his recommended Order.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discharge employees because theyengage in concerted protected activities.WE WILL NOT discourage membership in or ac-tivities on behalf of Local 337, International Broth-erhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other labor organi-270 NLRB No. 105zation, by discharging employees or otherwise dis-criminating against them in their hire or tenure.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Karen G. Holk immediate andfull reinstatement to her former job or, if that jobno longer exists, to a substantially equivalent posi-tion, without prejudice to her seniority or anyother rights or privileges previously enjoyed andWE WILL make her whole for any loss of earningsand other benefits resulting from her discharge, lessany net interim earnings, plus interest.WE WILL notify her that we have removed fromour files any reference to her discharge and thatthe discharge will not be used against her in anyway.HABERSTROH FARM PRODUCTS, INC.DECISIONSTATEMEN- OF THE CASEFINDINGS OF FACTWALTER H. MALONEY, JR., Administrative LawJudge. This case came on for hearing before me at De-troit, Michigan, on an unfair labor practice complaint'issued by the Regional Director for Region 7, which al-leges that the Respondent, Haberstroh Farm Products,Inc.,2violated Section 8(a)(1) and (3) of the Act. Moreparticularly, the complaint alleges that the Respondentdischarged Charging Party Karen G. Holk because Holkengaged in concerted protected activities and becauseshe was appointed shop steward. The Respondent deniesthese allegations and asserts that Holk was dischargedbecause she failed to meet the Company's expectationsduring her probationary period. Upon these contentionsthe issues herein were drawn.The principal docket entries in this case are as follows:Charge filed by Karen G. Holk against the Respondent on July 20,1982; amended charge filed by the Charging Party against the Respond-ent on August 25, 1982; complaint issued against the Respondent by theRegional Director on September 3, 1982; the Respondent's answer filedon September 16, 1982; hearing held in Detroit, Michigan, on October18, 1983; briefs filed with me by the General Counsel and the Respondenton December 21, 1983.2 The Respondent admits, and I find, that it is a Michigan corporationwhich maintains its principal place of business in Mt. Clemens, Michigan,where it is engaged in the manufacture, sale, and distribution of pre-cooked bacon and related products. During the fiscal year ending Octo-ber 31, 1981, the Respondent, at its Mt. Clemens, Michigan plant, soldand distributed products valued in excess of SI million, including prod-ucts valued in excess of S50,000 which were shipped directly from theState of Michigan to points and places located outside Michigan. Accord-ingly, the Respondent is an employer engaged in commerce within themeaning of Sec. 2(2), (6), and (7) of the Act. Local 337, InternationalBrotherhood of Teamsters. Chauffeurs, Warehousemen, and Helpers ofAmerica (herein called Union). is a labor organization within the meaningof Sec. 2(5) of the Act559 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI. THE UNFAIR LABOR PRACTICES ALLEGEDThe Respondent operates a plant in Mt. Clemens,Michigan, where it employs about 180 people who areengaged in the slicing, cooking, and packing of bacon.Its operation is conducted on an assembly-line basis.Slabs of bacon are sliced into strips by automatic slicers,placed on a conveyor belt, and then transported to anoven where they are cooked for 5-7 minutes. Thecooked bacon emerges from the oven on another assem-bly line, where groups of packers, standing on either sideof the line, remove the bacon from the conveyor and putit in boxes, which are shipped to organizations such asFriendly Restaurants, Burger King, and other purveyorsof fine foods.The employees working in this operation are, for themost part, unskilled and are called on to exhibit little orno training in the performance of their duties. Since1979, they have been represented by the Union and arecurrently covered by a contract which expires April 30,1984. In mid-April 1982, the Respondent supplementedits two regular weekday shifts with a weekend operation.Before inaugurating the weekend shift, it obtained fromthe Union various modifications or concessions from theexisting production and maintenance unit contract whichwere applicable exclusively to weekend employees. TheUnion was reluctant to grant these concessions and didso, according to Company President Thomas Klein, onlyon the understanding that the weekend operation wouldbe temporary in character. This shift was eventually dis-continued on July 25 and many of the employees on thatshift were given jobs on one of the weekday shifts.A large number of untrained and unskilled employeeswere hired within a short period of time to man theweekend operation. At its peak, this shift included about70 employees, who worked 10-hour days both on Satur-day and Sunday. Each employee hired for this shift waspresented with a sheet of paper entitled "Information asto Wages and Fringe Benefits" for part-time employeeson the third, or weekend, shift. Each applicant was re-quired to sign this sheet acknowledging that he or shewas aware of its contents. Among the items outlined onthe information sheet was the wage rate beginning at$4.70 an hour and increasing in 15-cent increments at 45-,90-, and 120-day intervals, as well as at an employee's 6-month anniversary date. Weekend shift employees werealso slated to receive certain automatic raises containedin the union contract, as well as pro rata vacation bene-fits and holiday pay if the contractually paid holiday ac-tually fell on one of the weekend days on which a third-shift employee was working. Weekend employees alsowould receive time and a half for more than 8 hoursworked on any 1 day, as distinguished from premiumpay for all Sunday work provided in the contract forfull-time employees. Under the terms of their employ-ment, weekend employees would enjoy no seniority butwould have to become union members after 30 days ofemployment. Of particular consequence to this case isthat the 60-day probationary period governing the initialemployment of weekday employees would also apply tothe weekend shift, although this provision was notspelled out in the information sheet. Moreover, the sheetmade no mention of contract health and pension benefits,none of which would apply to weekend employees.Charging Party Karen G. Holk was interviewed foremployment on April 7, 1982, and was requested to signthe conventional forms associated with the hiring of anew employee. She was also required to take a physicalexamination at a nearby hospital at her own expense andwas informed that, if she were hired, the $8.50 feecharged for the examination would be reimbursed. Shetook the exam and left a document certifying its contentsat the Respondent's office on the afternoon of April 7. Afew days later she was notified that she was hired andwas directed to report for work on Saturday, April 17.Thereafter, she continued to work seven weekends, untilshe was discharged on Friday, June 4.3During her employment at Haberstroh, Holk workedfor Foreman Michael Dodge. Dodge was principally em-ployed as weekend foreman, although he had certainduties during the week. Dodge was a new employee atthe Respondent's plant and was hired to set up and sepa-rate the weekend shift. Since the events here in question,he has quit to go to school. It was Dodge who firstinterviewed Holk and who supervised her work duringthe seven weekends of her employment.The Respondent hired about 35 or 40 new weekendemployees on Holk's first day of employment and anequal number of new employees about 2 weeks later.Dodge, who was apparently the only foreman on the jobduring the weekend shift, described the scene at theplant on these days as little short of pandemonium. Manyof the new employees were undesirable and many foundthe jobs they were given to be undesirable, so there wasa great turnover and a constant inflow of new peopleduring the outset of the weekend operation.4During the first 3 days of her employment, Holk wasassigned to work on the main assembly line as a packer.Along with several other women she would removestrips of precooked bacon from a conveyor and placethem in packages for shipment. On Sunday, April 25, avacancy developed on the slicer on line 5. Dodge of-fered the position to her and she accepted. She laterfound that the job paid $1 an hour more than what shewas receiving as a packer.3 Holk's 1982 paystubs and timecards reveal the following informationconcerning her employment:Days worked4/17 and 4/184/24 and 4/255/1 and 5/25/8 and 5/95/15 and 5/16Weekend hours paid20241518-1/4245/22 and 5/23 205/29 10She received $4.70 an hour during the first 3 days of her employmentand $5.70 per hour thereafter. The number of hours recited above in-cludes the number of hours added to her timecard for overtime paymentpurposes. She did not work May 30 because it was a holiday which fellon a weekend.s During the employment interview, Dodge showed Holk the oper-ation and told her that an employee did not have to be intelligent towork in the plant, just have a strong back.560 HABERSTROH FARM PRODUCTSDodge gave her a few minutes of instruction as aslicer before she started to work. The slicer takes 7-10-pound slabs of bacon and, with the assistance of an auto-matic feeder, runs them through a slicing machine whichcuts the bacon into strips. This is the initial job on theassembly line and is located in another part of the plantfar removed from where the packers are working. Afterworking at the job for about 6 hours, Holk found thatthe threads on the automatic feeder were not workingand were not pushing the bacon into the slicer, so shestarted to push it through manually. She asked Dodgeand the maintenance man for help and was told thatparts for the feeder were on order but were not in stock,so she would just have to continue to feed the machinemanually. At this point Dodge said that he would haveto replace Holk with someone who was taller because hedid not want anyone getting hurt on the job. He assignedDenise Estapa to the job and transferred Holk to the jobof inspecting, a job which paid slightly more than apacker's job but considerably less than the slicer's job.5On the following weekend (May I and 2), the slicer-loader on line 7, Wayne Barthalomew, did not report towork and Dodge assigned Holk to his job. She continuedto work as slicer-loader on line 7 for the balance of heremployment by the Respondent.As weekend employees became acclimated at theplant, they began to question several of the terms andconditions of their employment, especially in comparisonwith the privileges and benefits received by full-time em-ployees. Holk was in the middle of these conversations.As Luella Golembiewski put it, Holk "was kind of actingas spokesperson" to management for other employees.6One question which arose was whether weekend em-ployees were eligible for the company health and hospi-talization plan. Another question discussed among em-ployees was thier discovery that certain jobs in the plantpaid more than others. They wondered aloud how eligi-bility for higher paying positions was to be determined.At a lunch break which occurred sometime during theweekend of May 1-2, Holk met privately with Dodge inthe foreman's office to discuss these matters. She askedhim whether or not it was true that employees on theweekend shift would become eligible for fringe benefitsin November. Dodge pointed to the last line on the indi-vidual information sheet provided to each weekend em-ployee and told her that they would not be getting anyfringe benefits. Holk then informed Dodge that some em-ployees had learned that certain jobs in the plant paidmore than others, although they had started to work' Estapa's testimony corroborates Holk's version that she was being re-placed on the slicer because Dodge wanted a taller woman working onthat machine. When he approached Estapa about being transferred to theslicer, he asked her how tall she was and she replied about "five eight."(Holk's physicial examination form indicates that she is 5 feet 2 inches.)Dodge testified that he took Holk off the slicer because she was not at-tentive to her duties and engaged in excessive talking with other employ-ees. I discredit Dodge. Dodge also testified that he took her off and as-signed her to be a packer. Holk said she was assigned to be an inspector.Her pay record and timecard show no reduction in her wage rate at thistime. I credit her recollection on this event as well.I This assessment was shared by the Respondent's witness LaurieHoward. It was apparently shared by weekday Shop Steward Earl Reyn-olds, who recommended her to the Union to be the weekend steward"because she was a leader."under the assumption that all jobs in the plant paid $4.70an hour. She asked him how employees might go aboutgetting the better paying jobs. The record contains noreply to this question. However, Holk went on to askDodge if he would hold a meeting with employees toanswer some of their questions. He said he would do so,but he did not get around to it until May 29, Holk's lastday of work. She voiced the opinion that it was unfair torequire weekend employees to join the Union if theywere not going to receive benefits under the union con-tract, and informed Dodge that some employees were ofthe opinion that they had no obligation to join at all.As a result of the time spent at this meeting, Holk was5 or 10 minutes late returning to her place at the begin-ning of the assembly line. When he noticed that produc-tion was not moving on line 7, Dodge came back toquestion Holk as to why she was late. She replied thatshe had been in the ladies' room and that it was crowdedso she was late in returning.7Howard testified that Holkwas sarcastic when she replied to Dodge.On the following weekend, Holk had another discus-sion with Dodge in his office during the lunch hour. Oneof the functions assigned to utilityman Joe LaFada wasto bring slabs of bacon from the refrigerator and stackthem near the two slicer-loaders so these employeescould insert them in the slicing machines. When LaFadafailed to do his job, someone else-often the slicer-loader-had to leave the machine and go after the bacon.Several of the employees at the beginning of the produc-tion line had complained among themselves that LaFadawas not doing his job and was making it harder on themsince they had to perform both his job and their own.Holk told Dodge about this problem in his office, com-plained that LaFada was in the men's room sleepingwhen he should have been working, and asked Dodge toget LaFada out of the bathroom and put him to work.She added that this was not the first time this had hap-pened, adding that the employees were getting tired ofdoing his job plus their own and resented seeing LaFadaget paid for sleeping on the job. Dodge's reply was thatLaFada had been working 50-60 hours during the regu-lar workweek and was tired. Holk argued that, if hewere tired, he should not be at the plant at all. Dodgethen told her that the Company was letting him go. Herparting shot was "what you do with him is your busi-ness. Please get him and have him do his work."During the weekend of May 21-22, Holk had a thirdconversation with Dodge in his office during her lunchhour. Her inquiry on this occasion pertained to a paperwhich had been posted asking weekend employees tosign up if they were interested in full-time employment.She asked Dodge if it were true that weekend employeesI Because the slicer-loader is located at the beginning of the bacon-frying process, she is supposed to leave for breaks 5 minutes before therest of the employees on the line and return 5 minutes early in order toset the production process back in motion. Dodge testified that, on theoccasion in question, he had come back to find out what was wrong andwhy no bacon was coming out of the oven, but he gave no testimony atall concerning his meeting in the office with Holk nor any other discus-sions which he held with Holk concerning compensation or working con-ditions. As her accounts of these discussions are uncontradicted in therecord, I credit them.561 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould be given preference in filling full-time vacancies.He replied that they would. She told him that some ofthe girls has signed up for full-time jobs during the weekbut had learned that the Company was hiring employeesoff the street for those positions. Dodge assured her thathe would look into this question. She then asked if any-thing else had changed between the Company and theUnion, noting that this change had taken place althoughno one on the weekend shift had been made aware of it.He told her that this was the only change which had oc-curred. She then asked to see a copy of the contract.Dodge pointed to a copy of the information sheet whichweekend employees had signed and told her that thiswas their contract. Holk disagreed, saying that it was nottheir contract but merely an information sheet. She in-sisted on seeing a copy of the regular collective-bargain-ing agreement between the Union and the Respondent.Dodge told her that he would try to get a copy for her.Dodge testified that when he was watching Holk sheperformed her job quite satisfactorily. However, he no-ticed from time to time that there were gaps on the line,i.e., periods of time when no bacon was coming out ofthe oven. He attributed this occurrence to his belief thatHolk was not consistently feeding the slicer at the begin-ning of the production process and stated that, on severaloccasions, he had watched her unnoticed through a slotin the door near her work station and found that she wasaway from her machine, often talking with the sorterwho was stationed just beyond the slicer. The sorter hasthe duty of spreading out the bacon strips along the con-veyor belt so they will enter the oven in separated strips.Dodge testified that he repeatedly warned her aboutleaving her machine and talking with other employees.Holk testified that he never did. I think both partisanswere exaggerating, and I credit Howard's testimony thaton two of three occasions during the month of MayDodge spoke to Holk about this problem. It is equallytrue that gaps could and did occur in the bacon comingdown the conveyor on line 7 because the slicer hadbroken down, because the bacon had become stuck inthe slicer, or because of oven fires. None of these pro-duction problems could be attributed to Holk.Toward the end of May, Holk brought many of theproblems occurring on the weekend shift to the attentionof Earl Reynolds, the regular weekday shop steward.Reynolds lived near the plant and occasionally cameover on weekends. However, it was in a phone conversa-tion with Reynolds at his home that she alerted him tothe dissatisfaction whch was brewing on her shift. Reyn-olds brought these matters to the attention of RichardGrimaud, the Union's business agent. At one time, Gri-maud visited the plant during a weekend shift and askedfor a volunteer to be weekend shop steward but, as theshift members were still serving their probationaryperiod, he got no takers.Dodge testified at length concerning certain conversa-tions which he assertedly had with Reynolds during themonth of May and preceding the discharge of the discri-minatee. Regrettably Reynolds died during the summerof 1982 and cannot confirm or deny the contents of theseconversations. Of equal or greater consequence in the ad-judication of this case is the fact that Dodge's testimonywas a jumble of argument, internal and external contra-dictions, evasions, lapses of memory, and outright ab-surdities, so he cannot be properly relied on unless histestimony is corroborated by other testimony or factselicited from objective sources.Toward the end of May, Dodge assertedly approachedReynolds and told him that he needed more time toevaluate certain new weekend employees before the ex-piration of the 60-day probationary period contained inthe contract. He argued that he needed 60 working days,not merely 60 calendar days, to determine whether anemployee should be retained because he only was able toobserve their performance 2 days a week, not 5 days aweek as in the case of a regular full-time worker. Reyn-olds reportedly turned him down, saying that the proba-tionary period ended 60 calendar days after an employeewas hired. This position on the part of the Union wassupported by Grimaud in his testimony, so I credit thismuch of Dodge's account of his conversation with Reyn-olds.In response to leading questions, Dodge also testifiedthat Reynolds told him that the 60-day period began torun from the date of initial interview (in Holk's case,April 7), not from an employee's first day of work. Suchan interpretation on its face is strained and absurd, espe-cially inasmuch as Holk was not informed that she hadactually been hired until several days after her April 7interview. It also conflicts with the Union's stated inter-pretation of the contract, as explained by Grimaud in histestimony, namely, that the probationary period begins torun the first day an employee actually works (in Holk'scase, April 17). It is noteworthy that, despite the factthat Grimaud and Dodge held a lengthy discussion as tothe meaning of the probationary employee clause whenGrimaud visited the plant on May 29, the subject ofwhen the probationary period starts to run was neverbrought up. The language of the contract reads, "A newemployee shall work under the provisions of this agree-ment but shall be employed for a trial basis of sixty cal-endar days ...." I discredit Dodge's testimony thatReynolds told him that the probationary period began torun on the date of hiring-in interview and conclude thatan unreliable witness was simply taking advantage of thepermanent unavailability of another party to a conversa-tion to report a remark which was never made. I alsodiscredit Dodge's statement that he asked Reynolds foran extension of the probationary period of Holk so thathe could evaluate her as a packer and that Reynolds, ashop steward, said in reply: "No, you'll just have to fireher." I note that no such request was made to Grimaud,a live witness, respecting Holk when Grimaud andDodge discussed Holk's status as weekend shop stewardextensively on May 29.8s In proceedings in many States, such testimony would simply be inad-missible under so-called Dead Man's statutes. The Board has never adopt-ed a Dead Man's rule, but it has repeatedly stated that it will scrutinizewith great care conversations reportedly held with deceased persons.Chung King Sales, 126 NLRB 851 (1960): Pasadena Bowling Center, 150NLRB 729 (1965); Calandra Photo, 151 NLRB h6() (1965)562 HABERSTROH FARM PRODUCTSBecause grievances concerning the weekend shift werestarting to be brought to Grimaud's attention, he soughtand obtained permission from the Union's executiveboard to appoint Holk the weekend shop steward. Thispermission was obtained about the last week in May. Hehad not met Holk but had submitted her name on Reyn-old's recommendation. This procedure was somewhatunusual since stewards are normally elected from theranks of those whose names appear on the seniority listand the names of probationary employees do not appearon the seniority list.During the last week in May, a general grievancemeeting was held at the plant between Grimaud, Reyn-olds, Delores Barnett, the day shift steward, Robert J.Parks, the Respondent's manager of operations, andDennis Rose, the Respondent's production manager.9They discussed the question of making weekend employ-ees eligible for medical insurance and seniority. Parksagreed to permit weekend shift employees to bid on full-time job vacancies. Reynolds brought along a notebookand read off a list of other grievances pertaining to full-time employees. In the course of the discussion, Parksasked who was making the complaints on the weekendshift and was told that it was the slicer on line 7. Fol-lowing the meeting, Reynolds and Grimaud met private-ly. Reynolds suggested that Grimaud visit the plant on aweekend and Grimaud agreed to come out the followingSaturday.Meanwhile, the Respondent's management was havingdiscussions of its own. On an indeterminate date some-time in middle or late May, Klein held a meeting withParks, Rose, and Dodge to discuss employees on theweekend shift. The precise elements of the conversationat this meeting are not in the record, but its substancewas Klein's effort to bring to the attention of these su-pervisors the fact that there was a 60-day probationclause in the contract and it would be well to determineif there were any weekend employees who should be letgo before the probationary period expired. Dodge sug-gested the names of some employees who he felt mightnot be able to do the job. Holk was among those whosename was mentioned. The same group met on Friday,May 28, and held the same discussion. Again they re-viewed names of employees who Dodge felt might bedischarged before the expiration of the probationaryperiod. They accepted Dodge's recommendations of whoshould be discharged.°0Again, Holk was among them.The statements made by Rose were uttered in the pres-ence of management representatives and were ratified bythem. Accordingly, they are attributable to the Respond-ent, irrespective of whether Rose is or is not a supervi-sor.On Saturday, May 29, Grimaud visited the plant in thecompany of Reynolds. One of the purposes of his visitwas to meet Holk and see if she would agree to becomethe weekend shop steward. Upon entering the plant, Gri-9 Neither Rose nor Parks was called to testify, so the testimony of Gri-maud and Barnett concerning this grievance meeting is uncontradicted inthe record.'0 The record contains assertions both by Klein and Dodge that thelatter was empowered to hire and fire without consulting higher manage-ment.maud spoke for a period of time with Dodge and dis-cussed with him some of the problems which had arisenon the weekend shift. One of the questions which theydiscussed was whether the probationary period in thecontract extended to 60 working days or 60 calendardays. Dodge throught it should be the former, sinceweekend employees worked only 2 days a week, as dis-tinguished from the 5-day week which full-time employ-ees worked, and he argued that 14 or 16 working dayswas an insufficient time to evaluate a new employee.Grimaud insisted that the contract called for 60 calendardays and, after that period, employees went on the se-niority list. Dodge then asked Grimaud if he were goingto appoint a weekend steward. Grimaud asked him whyhe wanted to know. Dodge then said that there werethree to five people that he was planning to dischargeand he did not want Grimaud to pick one of them asshop steward. Grimaud told Dodge that he wouldinform him before leaving the plant whom he had select-ed for shop steward and asked to see Holk. Dodge re-plied that he did not know if he could free her from herduties since had had no one to replace her on the slicer.Apparently he was able to find a temporary replacementbecause, about 15 minutes later, Holk appeared in thecompany office for a discussion with Grimaud. Thelatter explained that he was going to pick an assistantsteward for the weekend shift to work under the supervi-sion of Reynolds and asked her if she would serve. Sheagreed and, after a brief discussion, returned to herduties.Before leaving the plant, Grimaud informed Dodgethat he had appointed Holk as a shop steward. Dodgethen expressed displeasure at the appointment and in-formed Grimaud that he was going to let her go. Gri-maud became angry at learning of this decision. He toldDodge that he was making a big mistake and emphatical-ly suggested that he talk to Parks about the matter andleave the decision up to him.At the final break, Dodge called Holk into his officefor a discussion. He told her that there were gaps in thebacon line. Holk insisted that the only gaps in the linewere when the line shut down or when the slicer wasclogged with soft bacon. She reminded Dodge that hehad complained about running soft bacon and that hehad instructed her to go ahead and run it soft. He thenreplied, "Just try and watch out for your gaps." As themeeting concluded, Holk asked him whether he wasgoing to have the meeting with employees which he hadpromised, telling him that some of the employees weresaying that they did not have to join the Union and shedid not want to see anyone lose her job just because shebelieved a rumor.At the end of the shift, Dodge held a brief meeting ofemployees in the lunchroom. Most of the meeting wasdevoted to a denial by Dodge that he was a homosexual.As the meeting concluded, Holk asked him if he weregoing to tell the employees that they had to join theUnion. Dodge's parting remarks were, "Oh, yes. This isa union company. You have to join the union or you willbe fired."563 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOver the weekend, Dodge phoned Klein at Klein'shome and told him about the heated conversation whichhad taken place between Grimaud and himself. He askedKlein what he should do, reminding Klein that he wasscheduled to be on vacation the following week. Kleinsaid he would take care of it.The following week Parks called Holk at her homeand requested that she see him at the plant. On Friday,June 4, she came to Klein's office and met with Kleinand Parks. Klein told her that he wanted personally toinform her that she was fired. She asked why and he re-plied that he had about five conversations with Dodgeabout her. She pressed him for reasons, so he replied,"Number one, there is a personality conflict. Numbertwo ...." At this point, she interrupted and asked todiscuss the question of personality conflict, but Klein in-sisted in going on, telling her that this was his shop andhe had the right to terminate her within 60 days. Sheasked for a written statement of reasons and Klein saidhe did not have to give her one. She insisted that he did,so he told her he would supply her one if he had to doso. Klein then told her, "I have never had any unionproblems. I have never had to fire a supervisor." Holkobjected, "I have never asked to have anything changedon a contract. I have never asked to have a supervisorfired." Klein abruptly terminated the discussion, tellingher that he did not want to hear any more, that he coulddo what he wanted to do, and that this is what he wasgoing to do. Her final words were, "You do what youwant and I will do what I have to do."Holk filed a grievance and a meeting was held con-cerning that grievance about 2 weeks later. Grimaud andBarnett were present for the Union and Dodge, Parks,and Rose were present for the Company. At the outsetof the meeting, Grimaud asked for a written statement ofthe reasons for the discharge, criticizing management fornot notifying him of the fact that a discharge had takenplace. He said that this was not the first time it had hap-pened and he wanted it stopped. Parks provided himwith a letter which said that Holk was not "living up theCompany's expectations." He asked Parks what he meantby that phrase and Parks replied, "She wasn't workingup to standard." Grimaud stated that it seemed funnythat the Company would put a woman on such a high-paying job rather than a general production job if shecould not handle it. He also asked Parks why, if shewere not up to standard, did he not simply take her offthe job. His reply was that they were trying to give hermore of an opportunity. Parks then turned to Holk andsaid, "You know why you are being fired." She said,"No," and he said, "I heard rumors you had a big mouthand are causing trouble out there." She asked him whathe meant and he said that she was discussing medical in-surance on company time with employees on the week-end shift. Holk insisted that she was doing it on herlunch hour. He then brought up the fact that she hadbeen late on one occasion in returning from lunch andhad taken 45 minutes rather than the allotted half hour.She admitted that she had come back to work late onone occasion and asked him why, if this was the reasonfor her discharge, did he not fire her then. Parks madeno reply. Grimaud asked Parks whether he had givenher a written warning before discharging her, as requiredby the contract. Parks replied that he had not done so.Grimaud asked for an explanation of this omission andParks replied that probationary employees were not enti-tled to written warning. Grimaud then told Dodge thatthe least he could have done was to give her a warningif she were doing something wrong, noting that theCompany had done this for other employees. Holkargued that she did her work well and could prove it.She referred to a chalkboard which the Company main-tained near the production lines on which it posted pro-duction figures and stated that these figures showed thatline 7 (her line) was running better than line 5. Rose re-plied that line 7 should run better because the slicer onthat line is bigger and faster. Holk argued that this wasirrelevant, noting that a bigger slicer would not producemore production if the slicer-loader was not insertingbacon into the machine. "What good is a big fast emptyoven?" she asked. The meeting ended with Grimaudasking that Holk be reinstated with backpay. Parks re-fused.The Union consulted legal counsel and decided not topress the grievance any further because of advice thatthe grievance and arbitration provisions of the contractdid not apply to probationary employees. A month later,Holk filed the charge in this case.II. ANALYSIS AND CONCLUSIONSRespondent takes the position that it fired Holk forjust cause in the exercise of its business judgment andthat the Board is not free to second-guess its judgment.Its counsel argued that the bottom line in this dispute iswhether or not the Company had cause to fire her. Thisis an erroneous view of the law. In an arbitration case,the ultimate question may be whether the Respondenthad just cause for discharging an employee but, underthe Act, the ultimate issue is not justification but motiva-tion-what in fact prompted the Respondent to take theaction it took, irrespective of whether it had cause to doso. The Respondent further argues that, even thoughHolk was the weekend shop steward when it fired her,this fact did not prompt it to fire her because it had al-ready decided to take this action before it learned of herappointment. The fact that she was a steward on the dayof her discharge was just an embarrassing coincidence.The problem with this defense is determining just whenthe Respondent decided to fire her. Its evidence on thispoint vacillates sharply.At the time Holk was discharged, the Respondent hadacquired from the Union a valuable concession in theform of a weekend shift, whose employees were produc-ing fried bacon strips much more cheaply than the full-time weekday employees could possibly make them."As new employees, the weekend shift was, for the mostpart, being paid at the bottom of the scale without anylongevity increases. Their compensation involved no bigII Klein stated that the only way the Company would wrest these con-cessions from the Union during the contract term was to agree that theweekend shift would be temporary. However, the fact sheet given toeach new weekend employee contained wage information extending fromMarch 12, 1982, all the way to November 1983.564 HABERSTROH FARM PRODUCTSticket items such as health insurance, premium pay for allweekend work, and holiday pay for makeup holidays,i.e., days off which are taken when a paid holiday fallson a weekend. Moreover, the existence of a weekendshift modified or eliminated the necessity for overtimeamong expensive weekday employees. Weekend employ-ees had no seniority, at least at the beginning, and appar-ently did not enjoy any other regular contractual privi-leges. The favorable impact of this concession on the Re-spondent's profit picture and its ability to outbid thecompetition can hardly be exaggerated. Correspondingly,anything or anyone who might jeopardize this conces-sion, such as by insisting that weekend employees shouldenjoy regular contractual rights, posed a real threat tothe Respondent's financial health. As Parks said atHolk's grievance meeting, by going into Dodge's officeand asking questions concerning the status of weekendemployees, Holk was jeopardizing the Company'sBurger King contract. This is what he was referring towhen he spoke about rumors that she had a "big mouth."Within 2 weeks after she had done so, she was gone.Holk's concerted protected activities commencedalmost at the beginning of her employment with the Re-spondent. During the second weekend she was on thejob, she and other employees became concerned aboutwhether weekend employees were or could become eli-gible for medical and hospital benefits. They had foundout that there was a wage differential for various jobsand wanted to know how to become eligible for thebetter paying positions. It was Holk who went toDodge's office to inform him of those concerns and topress the point that it was unfair for the Company to re-quire weekend employees to join the Union if contractbenefits enjoyed by unionized employees were not goingto be extended to them. She asked Dodge to schedule ameeting with employees to discuss their wages and bene-fits, a meeting which he did not hold until he was re-minded to do so a month later by Holk after she hadbeen appointed shop steward.On the following weekend, Holk told Dodge of thedispleasure of her fellow employees in having to do thework of a utilityman who was sleeping in the men'sroom when he was supposed to be bringing bacon fromthe refrigerator to the slicers. She asked him to get theman and put him to work. A couple of weeks later shewas back in Dodge's office, letting him know of the con-cern of weekend employees in being eligible to bid onweekday jobs and voicing their concern that the Compa-ny was hiring employees off the street to fill full-time po-sitions instead of giving weekend employees a preferen-tial shot at them. It was on this occasion that Holk madethe fatal mistake of asking to see the contract. Dodge puther off, telling her that the individual information sheetssigned by weekend employees were their contract. Holkwas not to be put off and insisted on seeing a copy of thecollective-bargaining agreement between the Respondentand the Union which covered the full-time employees inthe bargaining unit. The implication of this request wasprofound because it signaled the beginning of an effort tobring weekend employees under the more expensive pro-visions of the collective-bargaining agreement. Such ac-tivities are concerted and are protected by the Act.About this point in time, Holk began to contact theweekday shop steward and to place the grievances andconcerns of the weekend shift into regular union chan-nels. These grievances were brought to the attention ofmanagement by Reynolds at a regular grievance meetingwhich took place before Holk was discharged. At thismeeting Parks asked who was providing Reynolds withhis information and was informed that it was the sliceron line 7. This came as no surprise to the Respondentsince Holk was acting as a de facto shop steward almostsince the outset of her employment. It was not until herlast day of work that the title was formally bestowed onher but she fulfilled the function for nearly a monthwithout awaiting any formalities. The reason the Unionchose her for this job was that she had exhibited leader-ship in the plant, a quality which the Respondent hadalso noted on several occasions.Her discharge interview and the grievance meetingwhich took place thereafter also gave revealing clues asto the Respondent's real reason for the discharge. In thecourse of an argument with Holk on June 4, Klein toldher that he never had any union trouble before and hewas not going to have any then. At a grievance meeting2 weeks later which the Union attended to protest herfiring, Parks called her a "big mouth" and said that hereffort in trying to get the Company to observe the termsof the union contract on the weekend shift were jeopard-izing one of its big contracts. Quite apart from her desig-nation as shop steward, Holk was an energetic and out-spoken leader in pressing employee claims and concerns,and this fact was well known to the Respondent. Theonly thing it had trouble finding out was a convenientand uncontroversial way to remove her from the workforce.Dodge's testimony as to when he decided to fire Holkwas internally inconsistent. In mid-May, he reportedlytold Reynolds, the deceased shop steward, that hewanted an extension of her probationary period (and pre-sumably that of other employees) because he wanted toput Holk back on the packing line to see how she mightwork out in that job and needed more time to evaluateher in that position. However, he did not put her backon the packing line and continued to utilize her as aslicer-loader until her discharge, despite her allegedly un-satisfactory performance. Toward the end of May, he re-portedly talked with Rose and Klein about her and aboutdischarging her. On one occasion, Dodge said that hewas not sure that he had made a firm decision to fireHolk by mid-May, when his alleged conversation withReynolds took place. In other testimony he said that hewas pretty sure she "was gone" by then. Later, he saidthat a firm commitment to fire her was not made until"right at the end," maybe a week before her last day ofwork. On Holk's last day of work, Dodge told Grimaudthat he was considering firing three to five probationaryemployees, a statement indicating that there was stillsome uncertainty about the decision. After learning thatHolk had been appointed steward, Dodge told Grimaudthat he was going to fire her. He later testified that, inthe cases of other probationary employees slated for dis-charge, he had decided to discharge some of them and565 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlater changed his mind after talking with them. When hespoke with Holk near the end of her final tour of dutyon May 29, he gave her no inkling that she was beingdischarged, limiting his remarks to a cautionary state-ment to watch the gaps on the bacon line. However, bythis time he had told Grimaud of his decision. At no timedid he ever warn her that discharge was in the offingunless she improved her job performance. The manner ofher discharge was also peculiar. Dodge clearly had theauthority to fire her and, despite the warning from Gri-maud on May 29, already had top management approvalby that time to discharge her. Yet he declined to do so,leaving it to Klein to effectuate the company decision.Dodge said that he had repeatedly criticized her forgaps in the bacon line, coming back to the line late frombreaks, and leaving her post to talk with other employ-ees. Other employees testified that there were no gaps onthe line except those caused by breakdown. Holk insistswith equal, if not greater, firmness that the only criti-cisms of her job performance which she ever receivedfrom Dodge were on May 1, when she returned fromlunch late after bringing an employee complaint to his at-tention, and at the last break on her final day of work.Howard's testimony was somewhere in between, offeringgeneralities that Dodge criticized Holk repeatedly forgaps in the line or for being away from the machine,then backing down from her statement and limiting hertestimony to a statement that this happened on two orthree occasions. Howard's testimony is as near as we willever get to the truth.The major arguments illustrating the pretextual natureof the Respondent's reasons for discharging a known ac-tivist were brought to the Company's attention at thegrievance meeting in mid-June. If Holk were really anunsatisfactory slicer-loader and this fact was known toDodge as early as mid-May, it was wholly inconsistentof him to leave her in this position rather than assign herto less demanding, less remunerative work on the linewhere she could be constantly watched. Dodge wasasked on the stand why he failed to transfer her and hehad no answer, not did any of the Respondent's manage-ment give any but the lamest reply when Grimaud posedthe same question to them at a grievance meeting.Dodge admitted that he had never warned her, eitherverbally or in writing, that she was liable to discharge ifshe did not improve. The Company's only excuse to Gri-maud for not doing so related to what it was obligatedby contract to do rather than what the logic of the situa-tion demanded, if it were really interested in retainingHolk as a productive employee.Moreover, the timing of the discharge is suspect. TheRespondent's unspoken premise seemed to be that it hadto discharge Holk before the expiration of the probation-ary period or it could not do so at all. There is not awhit of support for this position and it defies explanation.Secondly, Holk came to work on April 17, so her proba-tionary period did not expire until June 16, leaving twoweekends between her final day of work on May 29 andthe time she would attain permanent status under thecontract. Taking the Respondent's premise at face value,if Dodge really wanted to give her a chance to work outas a packer, as he said he did, he had 2 more weeks tofind out as of the date on which the Respondent firedher. There was nothing pressing on the Memorial Dayweekend of 1982 which necessitated her discharge at thattime and in the unusual manner in which it occurred.Finally, Dodge assertedly told Reynolds in mid-Maythat he needed more time to evaluate Holk as a packerand asked for an extension of her probationary period forthis purpose, deciding to fire her only because the Unionarbitrarily refused to accede to his request. A packer fillsa routine unskilled production job for which no morethan 5 minutes' training is required. Holk had alreadydone the job before being promoted from that job to theposition of slicer-loader. It is inconceivable that, as ofMay 15, Dodge needed more than a full month of week-ends to see if she were still qualified to do the most mun-dane work in the plant. The Board need not accept suchan absurdity on the ground that it is simply an exercisein business judgment, and this would be the case if ittook Dodge's statement at face value.Holk was a well-known activist who engaged in con-certed protected activities on behalf of her fellow em-ployees and in union activities in seeking to apply tothese individuals and to herself as well the terms andconditions of an existing collective-bargaining agreement.She was rocking the boat in a critical way at a criticaltime. Her activism was well known to the Respondentand was thrown in her face, both at her terminal inter-view and at a grievance meeting thereafter. The ostensi-ble reason for her discharge was patently false and reliesfor its support on the testimony of a witness whose evi-dence was wholly unreliable. Accordingly, I concludethat the Respondent discharged Karen G. Holk becauseshe engaged in union activities and in protected concert-ed activities and, in doing so, violated Section 8(a)(1) and(3) of the Act.On the foregoing findings of fact and on the entirerecord herein considered as a whole, I make the follow-ingCONCLUSIONS OF LAW1. Respondent Haberstroh Farm Products, Inc. is nowand at all times material herein has been engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. Local 337, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America is alabor organization within the meaning of Section 2(5) ofthe Act.3. By discharging Karen G. Holk because she was insympathy with and had engaged in activities on behalf ofthe Union, the Respondent herein violated Section8(a)(3) of the Act.4. By discharging Karen G. Holk for the reasonsstated above in Conclusion of Law 3 and because she en-gaged in concerted protected activities, the Respondentherein violated Section 8(a)(l) of the Act. The aforesaidunfair labor practices have a close, intimate, and adverseeffect on the free flow of commerce within the meaningof Section 2(2), (6), and (7) of the Act.566 HABERSTROH FARM PRODUCTSREMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I will recommend that it berequired to cease and desist therefrom and to take otheraffirmative actions which are designed to effectuate thepurposes and policies of the Act. The recommendedOrder will provide that the Respondent be required toreinstate Karen G. Holk to her former or substantiallyequivalent position, or to a position which she wouldnormally occupy if she had not been discriminatorily dis-charged, and to make her whole for any loss of earningsor benefits which she may have suffered by reason of thediscrimination practiced against her, in accordance withthe Woolworth forumula,12with interest thereon at theadjusted prime rate used by the Internal Revenue Serv-ice for the computation of tax payments. Olympic Medi-cal Corp., 250 NLRB 146 (1980); Isis Plumbing Co., 138NLRB 716 (1962). I will also recommend that the Re-spondent be required to post the usual notice, advising itsemployees of their rights and of the results in this case.On these findings of fact and conclusions of law andon the entire record, I make the following recommend-edlSORDERThe Respondent, Haberstroh Farm Products, Inc., Mt.Clemens, Michigan, its officers, agents, successors, andassigns, shall1. Cease and desist from(a) Discharging employees because they have engagedin concerted, protected activities.(b) Discouraging membership in and activities onbehalf of Local 337, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica, or any other labor organization, by discharging em-ployees or otherwise discriminating against them in theirhire or tenure.' F. W. Woolworth Co.. 90 NLRB 289 (1950).Is If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act.(a) Offer full and immediate reinstatement to Karen G.Holk to her former or substantially equivalent position orto a position which she would normally occupy if shehad not been discriminatorily discharged, and make herwhole for any loss of pay or benefits which she mayhave suffered by reason of the discrimination foundherein, in the manner described above in the section ofthis decision entitled "Remedy."(b) Expunge from its files any reference to the dis-charge of Karen G. Holk and notify her in writing thatthis has been done and that evidence of this unlawful dis-charge will not be used as a basis of future disciplineagainst her.(c) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at the Respondent's place of business in Mt.Clemens, Michigan, copies of the attached notice marked"Appendix."'4Copies of the notice, on forms providedby the Regional Director for Region 7, after beingsigned by the Respondent's authorized representative,shall be posted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days in conspic-uous places including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by the Respondent to ensure that the notices arenot altered, defaced, or covered by any other material.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.14 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board,"567